Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 1 of 8




            EXHIBIT 
       Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 2 of 8


From:            Salmun Kazerounian
To:              "St. George, Timothy J."
Cc:              Sarah White; "Eric Dunn"; Greg Kirschner; "Dillard, Patrick F."; "Lozier, Stephen D."
Subject:         Re: Arroyo et al v. Corelogic Rental Property Solutions
Date:            Wednesday, February 6, 2019 10:48:00 AM
Attachments:     RFP 27-28.xlsx
                 RFP 29.xlsx
                 Conservatorship cert, with shading.pdf


Tim: We are still reviewing the confidentiality designations and redactions and will get back to you
on that.

A current copy of the conservatorship certificate is attached. Please provide a copy of Mikhail’s
consumer file.

Regarding the database queries, I’ve attached two spreadsheets intended to illustrate the
information/outputs these requests are seeking. Obviously, unformatted CSV or SQL (or
comparable) files are just fine, provided there are header rows or documentation sufficient to make
sense of the information. Note that RFP 29.xlsx has multiple sheets.

For 27-28, we would like the number of Accept decisions and Decline/Record(s) Found decisions
returned by CrimSAFE, broken down by the race/national origin of the applicant where available
(and the number for which race is unavailable).

For 29, as the spreadsheet shows, we would like the number of consumers who have records that
fall within each CrimSAFE category. The sampling of categories in the attached spreadsheets are
pulled from ARROYO000338-339. I’m not sure I understand how it could be that the CrimSAFE
categories have not been built to interact with the criminal record database. Let’s say an applicant
has an 8-year-old felony assault conviction, and the landlord’s settings provide that a decline
decision should be returned for applicants with felony convictions in the category “Assault Related
Offenses” within the past 10 years. At some point in the process, the applicant’s criminal conviction
(which I assume is stored in the “criminal record database”) has to be matched up with the
CrimSAFE category called “Assault Related Offenses” in order for CrimSAFE to be able to determine
that a decline decision should be returned.

It would be significantly easier to fashion queries – and know what types of queries/reports are
possible – with the schema/data dictionary requested in RFPs 31-32 and documentation of the types
of reports the system is capable of generating. Indeed, this discussion underscores the relevance of
those requests. Please let us know when you have an update on that, which you were expecting to
be able to provide a couple weeks ago.

Thanks much,
Salmun

Salmun Kazerounian
Staff Attorney
Connecticut Fair Housing Center
        Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 3 of 8


60 Popieluszko Court
Hartford, CT 06106
t 860-560-8615 | f 860-247-4236




From: St. George, Timothy J. <Timothy.St.George@troutman.com>
Sent: Friday, January 18, 2019 12:14 PM
To: Eric Dunn <edunn@nhlp.org>
Cc: Sarah White <swhite@ctfairhousing.org>; Salmun Kazerounian
<skazerounian@ctfairhousing.org>; Greg Kirschner <greg@ctfairhousing.org>; Dillard, Patrick F.
<Patrick.Dillard@troutman.com>; Lozier, Stephen D. <Stephen.Lozier@troutman.com>
Subject: RE: Arroyo et al v. Corelogic Rental Property Solutions

Eric,

As promised, here is an update on some outstanding items.

First, we agree to withdraw confidentiality designations for the following documents within
the range you identified for the following Nos.:

        21
        188-189
        197-199
        203-204
        234-242
        243
        244
        245
        245
        254-255
        262-263

Also, here is an explanation as to the redactions that appeal in the documents you
identified by Nos.:

        264-309: Redacted attachments regarding a suite of descriptions/products (e.g.,
        credit) not implicated by this case. All CrimSAFE content was produced.

        310-337: Redacted the names of attachments for a suite of other products (e.g.,
        credit) not implicated by the case. All CrimSAFE content was produced.

        343-379: Redacted information on landlord tenant record products unrelated to this
        case and various reports that can be run internally that are unrelated to this case.

        380-408: Redacted information on landlord tenant record products unrelated to this
         Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 4 of 8


        case and various reports that can be run internally that are unrelated to this case.

Turning towards substance, I have had a conversation with the data and technical team. I
have asked them to locate and (if located) provide to me the document retention policy,
data dictionary, and database schema for the criminal record database. I am still waiting to
hear back and should have an update next week.

In terms of the search queries implicated by RFP Nos. 27-29, as limited to 5 years
predating the filing of this case, we are scoping possibilities. However, I think I need more
clarity from you in certain regards. Here’s a bit more background.

        As to Nos. 28-29, CrimSAFE has two potential decisions. Accept or Decline. As
        discussed, RPS does not obtain the race of the consumer from the leasing agent, but
        records returned may or may not contain a race code. Given that, please set forth
        exactly what you want the query to consist of and what output you desire. Then I can
        scope it better.

        The same is true with respect to the database search requested in RFP No. 29. Tell
        me precisely what query you want run against the database and the output so I can
        scope it. I will mention, however, that during my discussions with the technical team,
        the CrimSAFE “categories” use logic that has not been built to interact with the
        criminal record database. So, that attempt to apply product settings to a database is
        not straightforward. Given that, please include in your answer whether you simply
        want queries run against the database along certain categories, which may be easier
        for now.

Finally, I provided my position as to experts, and we should be all agreed on that front,
subject to my request to push them back another 15 days due to my baby’s due date.

Thanks,
Tim

Timothy J. St. George
troutman sanders
Direct: 804.697.1254
tim.st.george@troutman.com

 · · · · · · · ·· · · · · · · · · · · · · · · · · · · ·   -




Timothy J. St. George
troutman sanders
Direct: 804.697.1254
Timothy.St.George@troutman.com

 ······························                               -
       Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 5 of 8


From: Eric Dunn <edunn@nhlp.org>
Sent: Wednesday, January 9, 2019 2:47 PM
To: St. George, Timothy J. <Timothy.St.George@troutman.com>; Cohen, Daniel W.
<Dan.Cohen@troutman.com>
Cc: Anthony, David N. <David.Anthony@troutman.com>; Sarah White <swhite@ctfairhousing.org>;
Salmun Kazerounian <skazerounian@ctfairhousing.org>; Greg Kirschner <greg@ctfairhousing.org>
Subject: Re: Arroyo et al v. Corelogic Rental Property Solutions

Tim--
Good chatting with you today. Attached please find a letter which I hope accurately summarizes
everything we agreed on.
Thanks.
--EGD



Eric Dunn
Director of Litigation
National Housing Law Project
919 E. Main Street, Ste. 610
Richmond, VA 23219
Tel: (415) 546-7000, ext. 3102


On Fri, Jan 4, 2019 at 1:23 PM Eric Dunn <edunn@nhlp.org> wrote:
  Hi Tim, Dan, and David-
  I am writing to schedule a discovery conference regarding Corelogic's responses to plaintiffs' first
  set of requests for production. See attached letter. If the proposed time doesn't work for you,
  please let me know and we can find another time.

  Thanks.
  --EGD



  Eric Dunn
  Director of Litigation
  National Housing Law Project
  919 E. Main Street, Ste. 610
  Richmond, VA 23219
  Tel: (415) 546-7000, ext. 3102




This e-mail message (and any attachments) from Troutman Sanders LLP may contain legally
privileged and confidential information solely for the use of the intended recipient. If you received
this message in error, please delete the message and notify the sender. Any unauthorized reading,
       Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 6 of 8


distribution, copying, or other use of this message (and attachments) is strictly prohibited.
Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 7 of 8
Case 3:18-cv-00705-VLB Document 105-9 Filed 10/18/19 Page 8 of 8
